DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Amendment
Claims 1, 6 and 9 are amended due to Applicant's amendment dated 09/07/2022.  Claims 1–9 are pending.

The rejection of claims 1–9 under 35 U.S.C. 103 as being unpatentable over Jeong et al. US-20160118599-A1 in view of Tsukada et al. JP-2006083073-A as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/07/2022.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 118–122 of the reply dated 09/07/2022 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Jeong et al. US-20160118599-A1 in view of Tsukada et al. JP-2006083073-A as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 120–121 of the reply that Jeong teaches a compound that include a spiro[fluorene-9,9'-xanthene] core with two substituents, citing Formula 9, that Jeong does not teach or suggest any compound that includes a xanthene core substituted with only a triazinyl moiety, and that therefore the ordinarily skilled artisan would not have replaced the 9-phenyl-9H-carbazole substituent with a substituted triazine ring.
Examiner's response -- This is not found persuasive for the follow reasons. Jeong clearly envisages wherein one of p and q is 0 because Jeong teaches that in the Formula I, p and q may be an integer selected from 0, 1, 2, 3, and 4 in paragraph [0015], and teaches many exemplary compounds where one of p and q is 1 and the other is 0 in paragraph [0072].  The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP § 2123.  While Jeong does not exemplary a compound with a spiro[fluorene-9,9'-xanthene] core and only a triazinyl substituent, based on the general teachings of Jeong, it would have been obvious to one having ordinary skill in the art to modify one of the exemplary compounds including a spiro[fluorene-9,9'-xanthene] core such that one of p and q is 0.
Applicant's argument -- Applicant argues on page 122 of the reply that the modified compound of Jeong cited in the rejection of record is not within the scope of claim 1.
Examiner's response -- The newly cited modified compound of Jeong meets one of the recited compounds in claim 6, as discussed in the new grounds of rejection below.  
It is noted that this compound does not appear to meet the Formula 2 of claim 1.  As a result, claim 6, which depends from claim 1, is rejected under 35 U.S.C. 112(b) and 112(d) in the new grounds of rejection below.
Applicant's argument -- Applicant argues on page 122 of the reply that Tsukada does not remedy the deficiencies of Jeong as it does not teach the claimed compound of Formula 2.
Examiner's response -- Tsukada is not applied to teaches the claimed compound of Formula 2, rather Jeong or Jatsch et al. US-20170222157-A1 are applied to teach the claimed compound of Formula 2, as discussed in greater detail in the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the organic light emitting device of claim 1, wherein the compound of Formula 2 is selected from compounds including
    PNG
    media_image1.png
    84
    116
    media_image1.png
    Greyscale
(numbered page 116).  However, as amended, this compound is no longer encompassed by the claimed Formula 2 based on the new definition of Ar4.  Ar4 may no longer be either an unsubstituted phenyl group or a triazine group substituted with two phenyl group.  Therefore, the claim is indefinite because it is unclear how 
    PNG
    media_image1.png
    84
    116
    media_image1.png
    Greyscale
can depend from Formula 2 in claim 1. 
For purposes of examination, the claim will be interpreted such that 
    PNG
    media_image1.png
    84
    116
    media_image1.png
    Greyscale
 is additionally present.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, claim 6 recites the organic light emitting device of claim 1, wherein the compound of Formula 2 is selected from compounds including
    PNG
    media_image1.png
    84
    116
    media_image1.png
    Greyscale
(numbered page 116).  However, as amended, this compound is no longer encompassed by the claimed Formula 2 based on the new definition of Ar4.  Ar4 may no longer be either an unsubstituted phenyl group or a triazine group substituted with two phenyl group.  Therefore, the claim fails to further limit the subject matter of the claim upon which it depends and/or fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–5 and 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. US-20170222157-A1 (hereafter "Jatsch") in view of Tsukada et al. JP-2006083073-A, see machine translation referred to herein (hereafter "Tsukada").
Regarding claims 1–5 and 7–9, Jatsch teaches an organic electroluminescent device comprising a compound of a chemical compound which contains a skeleton of the formula (GK-1) or alternatively a skeleton of the formula (GK-2) and at least one or more groups of the formula (G-2) and at least one or more groups of the formula (G-3) (¶ [0010],[0170]), wherein the device may comprise the layer structure of anode/HIL/HTL/EML/ETL/EIL/cathode (¶ [0177]), wherein there may be one or more hole transport layers (¶ [0177]–[0178]), wherein there may be a hole-blocking layer HBL (¶ [0177]), and wherein the compound is in the hole-blocking layer (HBL) (¶ [0166]).  Jatsch teaches examples of the compound including compound E-78
    PNG
    media_image2.png
    362
    617
    media_image2.png
    Greyscale
 (page 32) and compound E-89 to E-91 
    PNG
    media_image3.png
    344
    679
    media_image3.png
    Greyscale
(page 35).  Jatsch teaches the compound used in an organic electroluminescent device obtains very high efficiency, improved lifetime, reduced operating voltage, and the compound can be prepared very easily and inexpensively, can be processed well and can be evaporated very well, so that the compound is very highly suitable for the commercial mass production (¶ [0195]–[0198]).

Jatsch does not specifically disclose a compound equivalent to E-78 wherein the position corresponding to Q or Q' in the general formula of Jatsch is -O- instead of a single bond such that the substituent is substituted on the xanthene portion of the core.  However, Jatsch teaches the variable Q and Q' may be a single bond or -O-, among other divalent groups (¶ [0016]-[0018]) and teaches compounds wherein the position corresponding to Q or Q' is a -O- including compounds E-89 to E-91 (page 35).
Therefore, given the general formula and teachings of Jatsch, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the single bond in the position corresponding to Q or Q' in the general formula of Jatsch for -O-, because Jatsch teaches the variable may suitably be selected as either a single bond or -O- and teaches compounds wherein the position corresponding to Q or Q' in the general formula of Jatsch is a single bond and where it is -O-.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole blocking layer of the device of Jatsch and possess the benefits as described above taught by Jatsch.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the Q or Q' such that the substituent is substituted on the xanthene portion of the core, because it would have been choosing one out of two positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole blocking layer of the device of Jatsch and possessing the benefits taught by Jatsch.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Jatsch and having the benefits as described above taught by Jatsch in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Jatsch has the structure 
    PNG
    media_image4.png
    362
    617
    media_image4.png
    Greyscale
.

Jatsch does not specifically teach a device comprising a compound as discussed above further comprising an organic material layer comprising a compound of the claimed Formula 1.  
Tsukada teaches a compound of a formula (1) 
    PNG
    media_image5.png
    214
    245
    media_image5.png
    Greyscale
 (¶ [0011]) for use in the hole injection transport layer of an organic light emitting element (¶ [0101]).  Tsukada teaches specific examples of the compound of formula (1) including compound 1 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
(TABLE 1 ¶ [0074]), which is a compound that meets Formula 201 of Jeong.  Tsukada teaches that using the compound of formula (1) it is possible to provide an organic light emitting element with excellent durability and long light emitting life (¶ [0188]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Jatsch by forming the hole transport layer closest to the emission layer comprising the compound of formula (1), as taught by Tsukada, based on the teaching of Tsukada.  The motivation for doing so would have been to provide an organic light emitting element with excellent durability and long light emitting life, as taught by Tsukada.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound 1, because it would have been choosing from the list of compounds specifically exemplified by Tsukada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport region of the device of Jatsch and possessing the benefits taught by Jatsch and Tsukada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Tsukada having the benefits as described above taught by Tsukada in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP § 2143.I.(E).

The modified device of Jatsch in view of Tsukada comprises the following layer structure: first electrode / hole injection layer / one or more hole transport layers, the hole transport layer closest to the emission layer comprising compound 1 of Tsukada / emission layer / hole blocking layer comprising the modified compound of Jatsch / electron transport layer / electron injection layer / second electrode.
The modified device of Jatsch in view of Tsukada meets claims 1–5 and 7–9.

The hole transport layer transports holes, which means it adjusts holes and is therefore a hole adjusting layer.
The hole blocking layer transports electron, which means it adjusts electrons and is therefore an electron adjusting layer.
The compound 1 of Tsukada 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
	L1 to L3 are each a direct bond;
	Ar1 to Ar3 are each an unsubstituted aryl (a phenyl group);
	R1 and R2 are not required to be present; and
	a and b are each 0.
The modified compound of Jatsch 
    PNG
    media_image4.png
    362
    617
    media_image4.png
    Greyscale
 is a compound of the claimed Formula 2 and Formula 2-1 wherein:
	L4 is an unsubstituted arylene (a phenylene);
	Ar4 is a benzimidazole group, which is further substituted;
	c is 0;
	d is 1; and
	m is 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US-20160118599-A1 (hereafter "Jeong") in view of Tsukada et al. JP-2006083073-A, see machine translation referred to herein (hereafter "Tsukada").
It is noted that Tsukada et al. JP-2006083073-A is cited on the IDS of 04/29/2020.
Regarding claim 6, Jeong teaches an organic light emitting device including a first electrode; a second electrode facing the first electrode; and an organic layer that is disposed between the first electrode and the second electrode and includes an emission layer, wherein the organic layer includes a compound of a Formula 1 
    PNG
    media_image7.png
    123
    385
    media_image7.png
    Greyscale
 (¶ [0024], [0007]-[0008]), in an electron transport region (¶ [0074]). Jeong teaches examples of the compound of Formula 1 including compound 102 
    PNG
    media_image8.png
    180
    417
    media_image8.png
    Greyscale
 (¶ [0072], pages 17). Jeong teaches the compound used in the electron transport region resulted in high efficiency and long lifespan (¶ [0334]) and the device comprising the compound may have low driving voltage, high efficiency, high brightness, and long lifespan (¶ [0340]).

Jeong does not specifically teach a device comprising a compound as discussed above wherein one of p or q is 0 such that the only substituent on the xanthene moiety is the triazinyl group.  However, Jeong teaches that in the Formula I, p and q may be an integer selected from 0, 1, 2, 3, and 4 (¶ [0015]), and teaches many exemplary compounds where one of p and q is 1 and the other is 0 (¶ [0072]).
Therefore, given the general formula and teachings of Jeong, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of p or q as 0 in the compound of 102 Jeong such that the only substituent on the xanthene moiety is the triazinyl group, because Jeong teaches the variable p and q may preferably be selected as 0.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the electron transport region of the device of Jeong and possess the benefits of low driving voltage, high efficiency, high brightness, and long lifespan as described above taught by Jeong.  See MPEP § 2143.I.(B).

Jeong does not specifically teach a device comprising a compound as discussed above wherein the triazinyl group is attached at the 1-position of the xanthene.  However, the Formula 1 of Jeong comprises wherein the L-A or L-Z substituent is substituted at any of positions 1, 2, 3, or 4.
Given the general formula and teachings of Jeong, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound of Jeong wherein the L-A or L-Z substituent is substituted at the 1-position.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Formula 1 of Jeong in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the electron transport region of the device of Jeong and possess the benefits of low driving voltage, high efficiency, high brightness, and long lifespan as described above taught by Jeong.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP § 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP § 2144.09 II.
The modified compound 102 of Jeong as the structure 
    PNG
    media_image9.png
    138
    165
    media_image9.png
    Greyscale
.

Jeong does not specifically teach a device comprising a compound as discussed above further comprising an organic material layer comprising a compound of the claimed Formula 1.  However, Jeong teaches that the device may comprise a hole transport region between the first electrode and the emission layer (¶ [0085]) and teaches that the hole transport region may include a compound represented by a Formula 201
    PNG
    media_image10.png
    99
    252
    media_image10.png
    Greyscale
 (¶ [0093]).
Tsukada teaches a compound of a formula (1) 
    PNG
    media_image5.png
    214
    245
    media_image5.png
    Greyscale
 (¶ [0011]) for use in the hole injection transport layer of an organic light emitting element (¶ [0101]).  Tsukada teaches specific examples of the compound of formula (1) including compound 1 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
(TABLE 1 ¶ [0074]), which is a compound that meets Formula 201 of Jeong.  Tsukada teaches that using the compound of formula (1) it is possible to provide an organic light emitting element with excellent durability and long light emitting life (¶ [0188]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Jeong by forming the hole transport region comprising the compound of formula (1), as taught by Tsukada.  One would have been motivated to do so because Jeong teaches the hole transport region may comprise a compound of Formula 201 and Tsukada teaches compounds that meets Formula 201.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP § 2144.07.
Additionally, Tsukada teaches using the compound of formula (1) of Tsukada it is possible to provide an organic light emitting element with excellent durability and long light emitting life and therefore forming the hole transport region comprising the compound of Tsukada in the device of Jeong would yield the benefit of excellent durability and long light emitting life, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound 1, because it would have been choosing from the list of compounds specifically exemplified by Tsukada, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport region of the device of Jeong and possessing the benefits taught by Jeong and Tsukada.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Tsukada that meets the Formula 201 of Jeong having the benefits as described above taught by Tsukada in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP § 2143.I.(E).

The modified device of Jeong in view of Tsukada comprises the following layer structure: first electrode / hole transport region comprising compound 1 of Tsukada / emission layer / electron transport region comprising the modified compound 102 of Jeong / second electrode.
The modified device of Jeong in view of Tsukada meets claim 6.

The hole transport region transports holes, which means it adjusts holes and is therefore a hole adjusting layer.
The electron transport region transports holes is therefore an electron transport layer.
The electron transport region transports electrons, which means it adjusts electrons and is therefore an electron adjusting layer.
The compound 1 of Tsukada 
    PNG
    media_image6.png
    162
    144
    media_image6.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
	L1 to L3 are each a direct bond;
	Ar1 to Ar3 are each an unsubstituted aryl (a phenyl group);
	R1 and R2 are not required to be present; and
	a and b are each 0.
The modified compound 102 of Jeong is equivalent to the claimed compound 
    PNG
    media_image9.png
    138
    165
    media_image9.png
    Greyscale
 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786